     CASE 0:19-cv-00053-MJD-BRT Document 61 Filed 07/08/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



MELISSA L. ANDERSON,

                  Plaintiff,

v.                                   ORDER
                                     Civil File No. 19-53 (MJD/BRT)

NAES CORPORATION,

                  Defendant and Third-Party Plaintiff,

v.

MECHANICAL SYSTEMS, INC.,

                  Third-Party Defendant.

Michael A. Bryant, Bradshaw & Bryant PLLC, Counsel for Melissa L. Anderson.

Scott P. Drawe, Drawe & Maland, Counsel for NAES, Inc.

Timothy S. Poeschl, Grotefeld Hoffman, Counsel for Mechanical Systems, Inc.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated June

8, 2020. No objections have been filed to the Report and Recommendation in the

time period permitted. When no objections are filed within the filing period, the



                                        1
     CASE 0:19-cv-00053-MJD-BRT Document 61 Filed 07/08/20 Page 2 of 2




Court reviews the Report and Recommendation for “clear error.” Grinder v.

Gammon, 73 F.3d 793, 795 (8th Cir. 1996).

      Accordingly, based upon the Report & Recommendation, files, records,

and proceedings herein, IT IS HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Becky R. Thorson dated June 8, 2020 [Docket No. 58].

      2. NAES’s First Motion for Partial Summary Judgement [Docket
         No. 40] is DENIED.

      3. NAES’s Motion to Strike Pleading [Docket No. 52] is DENIED.

      4. MSI’s request to extend the deadline to submit the Errata Sheet is
         DENIED.



Dated: July 8, 2020                  s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                        2
